EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by James M. O’Neill on 04/26/2021.

(Currently Amended)  A high-electron-mobility semiconductor device, the device comprising: 
a buffer region comprising first, second and third cross-sections forming a stepped lateral profile, the first cross-section being thicker than the third cross-section and comprising a first buried field plate disposed therein, the second cross-section interposed between the first and third cross-sections and forming oblique angles with the first and third cross-sections; 
a barrier region of ;
a source electrode on the first cross-section and in ohmic contact with the channel; 
a gate electrode on the first cross-section, the gate electrode being spaced apart from the channel by the barrier region and the capping layer; and
a drain electrode disposed outside of the first and second cross-sections and in ohmic contact with the channel, 
wherein the buffer region comprises a first semiconductor material and the barrier region comprises a second semiconductor material, the first and second semiconductor materials having different band-gaps such that an electrically conductive channel comprising a two-dimensional charge carrier gas arises at an interface between the buffer and barrier regions due to piezoelectric effects, 
wherein, in the absence of external bias to the channel, the channel extends completely across the second cross-section from the first cross-section to the third cross section. 

 (Previously Presented)  The high-electron-mobility semiconductor device of claim 1, wherein a first angle at a lateral surface of the buffer layer at a transition between the first and second cross-sections is between twenty and seventy degrees, and wherein a second angle at the lateral surface of the buffer layer at a transition between the first and second cross-sections is between twenty and seventy degrees   

(Currently Amended)  The high-electron-mobility semiconductor device of claim 1, further comprising: 
a capping layer comprising the first semiconductor material and covering the barrier region along the stepped lateral profile; 




a first field plate electrode extending through the barrier and buffer regions and being in ohmic contact with the first buried field plate.

(Currently Amended)  The high-electron-mobility semiconductor device of claim 3, wherein the source electrode is arranged on the first cross-section, and wherein the drain electrode is arranged on a fifth cross-section of the buffer region being 

(Original)  The high-electron-mobility semiconductor device of claim 3, further comprising a backbarrier region comprising the second semiconductor material, the backbarrier region arranged opposite to the barrier region and insulated from the two-dimensional charge carrier gas by the buffer region. 

(Original)  The high-electron-mobility semiconductor device of claim 3, further comprising: 
a second buried field plate in the fifth cross-section and spaced apart from the barrier region by portion of the buffer region; and 
a second field plate electrode extending through the barrier and buffer regions and being in ohmic contact with the field plate. 

(Original)  The high-electron-mobility semiconductor device of claim 6, wherein the source electrode and the first field plate electrode laterally overlap in the first cross-section, and wherein the drain electrode and the second field plate electrode laterally overlap and the fifth cross-section.  

(Original)  The high-electron-mobility semiconductor device of claim 3, wherein the first buried field plate is formed from a doped region of first semiconductor material.

(Original)  The high-electron-mobility semiconductor device of claim 1, wherein the first semiconductor material is gallium nitride, wherein the second semiconductor material is aluminum gallium nitride, wherein the first buried field plate is formed from p-type gallium nitride, and wherein the barrier region is separated from the buried field plate by a portion gallium nitride in the buffer region.

(Original)  The high-electron-mobility semiconductor device of claim 1, wherein the buried field plate comprises an epitaxially grown second layer of the first or second 

(Cancelled)  

(Currently Amended) A high-electron-mobility semiconductor device, the device comprising: 
a buffer region comprising first, second and third cross-sections forming a stepped lateral profile, the first cross-section being thicker than the third cross-section and comprising a first buried field plate disposed therein, the second cross-section interposed between the first and third cross-sections and forming oblique angles with the first and third cross-sections; and
a barrier region of 
a first electrode disposed on the first cross-section and in ohmic contact with the channel; 
a second electrode disposed outside of the first and second cross-sections and in ohmic contact with the channel; and 
, 
wherein, in the absence of external bias to the channel, the channel extends completely across the second cross-section from the first cross-section to the third cross section. 


Allowable Subject Matter
3.	1-10, 12 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a  high-electron-mobility semiconductor device, the device comprising “a gate electrode on the first cross-section, the gate electrode being spaced apart from the channel by the barrier region and the capping layer” and “wherein, in the absence of external bias to the channel, the channel extends completely across the second cross-section from the first cross-section to the third cross section” in combination with other limitations as a whole.

For claim 12, the references of record, either singularly or in combination, do not teach or suggest at least a  high-electron-mobility semiconductor device, the device comprising “a gate electrode disposed on the first cross-section that is laterally spaced apart from the second cross-section” and “wherein, in the absence of external bias to the channel, the channel extends completely across the  in combination with other limitations as a whole.


The closet prior arts on records are Beach et al., (US 2006/0065912 A1), Curatola et al., (US 2013/0153967 A1. None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.

Claims 2-10 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897